PER CURIAM.
Petitioner is granted a belated appeal of the judgment and sentence rendered on December 7, 2010, in Duval County Circuit Court case number 2010-CF-009949. See Wofford v. State, 866 So.2d 774, 775 (Fla. 1st DCA 2004) (granting belated appeal to proceed as seeking review of the underlying judgment and sentence for which rendition was postponed pending order denying defendant’s timely motion to withdraw plea). Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
PADOVANO, THOMAS, and CLARK, JJ., concur.